department of the treasury internal_revenue_service washington d c mar tax exempt and overnment entities division u i l xxkxxkxxxkxkxxkxxkxxxaxxaxx xxxxxxxxxxkxxxkxxxaxaxx xxxxxxxxkxkxxaxxxxxaxark legend taxpayer a ira x amount d bank b l i l l dear this is in response to your letter dated xxxxxxxxxx as supplemented by correspondence dated xxxxxxxxxxxxxxxxxxxxxxxxx sumitted on your behalf by your authorized representative in which you request a waiver of the day rollover requirement contained in sec_408 of the internal_revenue_code the code’ the following facts and representations have been submitted under penalties of perjury in support of your request taxpayer a maintained an individual_retirement_arrangement ira ira x which was invested in a certificate of deposit cd with bank b it is represented that when the cd became due taxpayer a intended to roll the matured amount of amount d into another ira taxpayer a asserts that her failure to accomplish a rollover of amount d within 60-day period prescribed by sec_408 of the internal_revenue_code code was due to the medical_condition and hospitalization of her husband and daughter which impaired her ability to accomplish a timely rollover n t quugz4vu sec_5e it is further represented that on xxxxxxxxxxxx the cd became matured and the taxpayer a cashed it and deposited the amount d into her personal checking account upon the advice of her husband taxpayer a represents that her husband who has been managing all of the family’s financial affairs was at that time suffering from a variety of medical issues including a heart attack hip relocation dislocation of which had caused severe pain disorientation and spasms and a series of seizures and a stroke which gave him paralysis in his right side taxpayer a was a full time caregiver for her husband who was critically ill at that time taxpayer a asserts that she became very concerned about her husband's health and could not think of anything else other than taking care of her ailing husband taxpayer a further asserts that she has been the primary caregiver to her husband who was hospitalized during the 60-day rollover period in addition taxpayer a states that on xxxxxxxxxxxx her daughter became seriously ill and was taken by ambulance to the emergency room and she then passed away on xxxxxxxxxxxxx taxpayer a asserts that her husband’s medical_condition and her daughter's illness and demise exacerbated the situation and prevented her from rolling over amount d into another ira within the 60-day rollover period prescribed by sec_403 the code taxpayer a further asserts that amount d has been held in tact in her checking account since xxxxxxxxxxx and has not been used for any other purpose in addition based upon the foregoing facts and representations taxpayer a requests the service under its authority in revproc_2003_16 to waive the 60-day rollover requirement for failed rollover allows taxpayer a to redeposit amount d into an ira sec_408 of the code provides that except as otherwise provided in sec_408 any amount_paid or distributed out of an ira shail be included in gross_income by the payee or distributee as the case may be in the manner provided under sec_72 of the code sec_408 of the code defines and provides the rules applicable to ira_rollovers sec_408 of the code provides that sec_408 of the code does not apply to any amount_paid or distributed out of an ira to the individual for whose benefit the ira is maintained if- i the entire amount received including money and any other_property is paid into an ira for the benefit of such individual not later than the day after the day on which the individual received the payment or distribution or ii the entire amount received including money and any other_property is paid into an eligible_retirement_plan other than an ira for the benefit of such individual not later than the day after the date on which the payment or distribution is received except that the maximum amount which may be paid into such plan may not exceed the portion of the amount received which is includible in gross_income determined without regard to sec_408 sec_408 of the code provides that sec_408 does not apply to any amount described in sec_408 received by an individual from an ira if at any time during the 1-year period ending in the day of such receipt such individual received any other amount described in sec_408 from an ira which was not included in gross_income because of the application of sec_408 sec_408 of the code provides that the secretary may waive the day requirement under sec_408 and sec_408 of the code where the failure to waive such requirement would be against equity and good conscience including casualty disaster or other events beyond the reasonable control of the individual subject_to such requirement only distributions that occur after date are eligible for the waiver under sec_408 of the code revproc_2003_16 i r b provides that in determining whether to grant a waiver of the 60-day rollover requirement pursuant to sec_408 the service will consider all relevant facts and circumstances including errors committed by a financial_institution inability to complete a rollover due to death disability or hospitalization incarceration restrictions imposed by a foreign_country or postal error the use of amount distributed for example in the case of payment by check whether the check was cashed and the time elapsed since the distribution occurred the information presented and documentation submitted by taxpayer ais consistent with her assertion that her failure to accomplish a timely rollover was caused by the medical_condition and hospitalization of her husband and the sudden illness and demise of her daughter therefore pursuant to code sec_408 the service hereby waives the 60-day rollover requirement with respect to the distribution of amount d from ira x taxpayer a is granted a period of days from the issuance of this ruling letter to contribute amount d into a rollover ira provided all other requirements of sec_408 of the code except the 60-day requirement are met with respect to such contribution amount d will be considered a rollover_contribution qvu9 4au57 within the meaning of sec_408 of the code no opinion is expressed as to the tax treatment of the transactions described herein under the provisions of any other section of either the code or regulations which may be applicable thereto this ruling is directed only to the taxpayer that requested it sec_6110 of the code provides that it may not be used or cited by others as precedent a copy of this letter has been sent to your authorized representative in accordance with a power_of_attorney form on file in this office if you have any questions regarding this letter please contact xxxxxxxxxxxxx se t ep ra t at xxxxxxxxxx sincerely rances v slogan manager employee_plans technical group enclosures deleted copy of letter_ruling notice cc
